           Case
        Case     20-3499, Document
             1:15-cr-00867-RMB     51, 12/23/2020,
                                Document           2999903,
                                           696 Filed        Page1
                                                     12/23/20     of 12 of 2
                                                               Page



                                                                            S.D.N.Y.-N.Y.C.
                                                                                  15-cr-867
                                                                                 Berman, J.


                       United States Court of Appeals
                                             FOR THE
                                        SECOND CIRCUIT
                                        _________________

              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
in the City of New York, on the 23rd day of December, two thousand twenty.

Present:
              Raymond J. Lohier, Jr.,
              Susan L. Carney,
              William J. Nardini,
                                 Circuit Judges.            USDC SDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
In Re: Turkiye Halk Bankasi, A.S.,                          DOC #:   _________________
                              Petitioner.
                                                            DATE FILED: December 23, 2020



Turkiye Halk Bankasi, A.S.,

                              Petitioner,

              v.                                                  20-3008

United States of America,

                              Respondent.


United States of America,

                              Appellee,

              v.                                                  20-3499

Reza Zarrab, AKA Riza Sarraf, et al.,
                  Case
               Case     20-3499, Document
                    1:15-cr-00867-RMB     51, 12/23/2020,
                                       Document           2999903,
                                                  696 Filed        Page2
                                                            12/23/20     of 22 of 2
                                                                      Page




                                     Defendants,

      Turkiye Halk Bankasi, A.S., AKA Halkbank,

                                     Defendant-Appellant.


      The above proceedings are CONSOLIDATED for the purposes of this order.

      In the proceeding docketed under 20-3008, Petitioner seeks a writ of mandamus and Respondent
      moves for leave to file an oversized brief. Upon due consideration, it is hereby ORDERED that
      the Respondent’s motion is GRANTED and the mandamus petition is DENIED because Petitioner
      has not demonstrated that its right to the writ is clear and indisputable, or that granting the writ is
      appropriate under the circumstances. See Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380–
      81 (2004).

      In the appeal docketed under 20-3499, Appellant moves to stay the district court proceedings and
      Appellee moves to dismiss the appeal or, alternatively, to expedite the appeal. Upon due
      consideration, it is hereby ORDERED that decision on the Appellee’s motion to dismiss is
      DEFERRED. The motion is referred to the panel that will hear the merits of the appeal.

      It is further ORDERED that Appellant’s motion for a stay is GRANTED, see U.S. Sec. & Exch.
      Comm’n v. Citigroup Glob. Mkts. Inc., 673 F.3d 158, 162 (2d Cir. 2012), and that, pursuant to
      Federal Rule of Appellate Procedure 2, this appeal shall be heard on an expedited basis. The clerk
      of the court is accordingly directed to set an expedited schedule.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk of Court




                                                        2




CERTIFIED COPY ISSUED ON 12/23/2020
